Citation Nr: 1800053	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-19 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for ischemic heart disease as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In April 2017, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an ischemic heart disease as a result of exposure to herbicides.

In April 2017, the Veteran testified at a Videoconference hearing.  Here, he testified that he was receiving treatment for his ischemic heart disease at the VA Medical Center (VAMC) in Portland, Oregon and Vancouver, Oregon.  Although the Veteran's file contains records from the Portland VAMC from November 2007 to October 2010, it does not contain updated records from Portland VAMC or any records from the Vancouver VAMC.  As the missing VAMC records may have evidence relevant to the Veteran's claim, the Board has determined that the missing records should be associated with the file.  

VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C. § 5103A(b) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Therefore, a complete set of Vancouver VAMC and an updated set of Portland VAMC records from October 2010 to the present should be requested to ensure that the Board has all relevant VAMC records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the Vancouver VAMC.

2.  Obtain all VA medical records of treatment of the Veteran at the Portland VAMC from October 2010 to the present.

3.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




